
	

113 HR 2659 IH: Opportunities for Success Act of 2013
U.S. House of Representatives
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2659
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2013
			Ms. Bonamici
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a grant program to issue grants to
		  institutions of higher education to support student
		  internships.
	
	
		1.Short titleThis Act may be cited as the
			 Opportunities for Success Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)Internships are
			 increasingly important to the ability of college students to gain skills, make
			 professional connections, and find jobs after graduation.
			(2)In 2011, according
			 to the National Association of Colleges and Employers, employers offered
			 full-time positions to 61.2 percent of their interns with an acceptance rate of
			 86.5 percent.
			(3)Many students
			 struggle to make ends meet; 66 percent of young community college students
			 dedicate more than 20 hours a week to an outside job, and the need of many
			 students to maintain a part-time or full-time job reduces or eliminates the
			 time available for an internship.
			(4)Internships often
			 require significant time commitments or temporary relocation, which many
			 students are unable to afford; these additional living expenses include
			 housing, meals, and travel, and these costs make unpaid internships with
			 employers like non-profit organizations and government even more inaccessible
			 for those with low and middle incomes.
			(5)In 2011, 46
			 percent of students who had completed an internship were offered jobs, compared
			 with 31 percent of students who did not complete an internship; more than 76
			 percent of employers rank relevant experience as the most important quality
			 when hiring.
			(6)Many university
			 officials and employers acknowledge that participating in an undergraduate
			 internship is extremely helpful for finding meaningful employment in today’s
			 job market.
			3.Opportunities for
			 success program
			(a)Program
			 authorizedFrom the amounts
			 made available to carry out this Act, the Secretary of Education shall
			 establish a grant program to award grants to qualifying educational
			 institutions in accordance with this section in order to support eligible
			 students attending such institutions during internships.
			(b)ApplicationTo receive a grant under this section, a
			 qualifying educational institution shall submit to the Secretary an application
			 at such time, in such manner, and containing such information as the Secretary
			 may require.
			(c)Use of funds by
			 qualifying educational institutionsA qualifying educational institution
			 receiving a grant under this section shall use the grant funds in accordance
			 with the following:
				(1)ActivitiesSuch institution may only use the grant to
			 fund internship awards in accordance with this section to eligible students
			 enrolled at the institution.
				(2)Administration
			 of internship awardsInternship awards made from the
			 grant—
					(A)shall be
			 administered by the financial aid office of such institution; and
					(B)may be
			 administered in conjunction with the career development office and career
			 center of such institution.
					(3)Prohibition on
			 alteration of financial aidA student’s receipt of an internship
			 award from a grant under this section shall not be taken into account in
			 determining the need or eligibility of the student for financial assistance
			 under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et
			 seq.).
				(4)Supplement not
			 supplantFunds made available to carry out this section shall be
			 used to supplement, and not supplant, other Federal and State funds available
			 to carry out the activities described in this section.
				(5)Deadline for
			 summer internshipsSuch institution shall make an award for a
			 summer internship under this section by June 30 of a calendar year preceding
			 the first day of the summer internship for that year.
				(d)Calculating
			 award amounts
				(1)Amount to
			 qualifying educational institutions
					(A)In
			 generalIn determining a
			 grant amount for a qualifying educational institution under this section, the
			 Secretary shall ensure that the institution’s grant is equal to an amount that
			 bears the same relationship to the total funds available to carry out this
			 section for a fiscal year as the number of eligible students enrolled at the
			 institution (as determined by the Secretary on the basis of the most recent
			 satisfactory data) bears to the total number of eligible students enrolled at
			 all qualifying educational institutions, as so determined.
					(B)ReallocationIf a qualifying educational institution
			 does not receive funds under this paragraph, the Secretary shall reallocate
			 such funds to other qualifying educational institutions in the same proportion
			 funds are allocated under
			 subparagraph (A).
					(C)ExceptionIn
			 the case of a qualifying educational institution that does not award all of the
			 grant funds received under this section for a fiscal year to eligible students
			 in accordance with this section, the Secretary, in awarding grants under this
			 section for the succeeding fiscal year—
						(i)shall reallocate the unused funds to other
			 qualifying educational institutions in the same proportion funds are allocated
			 under
			 subparagraph (A); and
						(ii)may
			 award such institution a grant in an amount that is less than the full grant
			 amount such institution would have otherwise received under
			 subparagraph (A) for such year.
						(2)Student award
			 parameters
					(A)Maximum student
			 awardA student receiving an
			 award of funds from a grant to a qualifying educational institution under this
			 section may not receive—
						(i)more than $5,000 from such grant if the
			 award is for a full-time internship; and
						(ii)more than $2,500
			 from such grant if the award is for a part-time internship.
						(B)Calculation of
			 student award
						(i)Unpaid
			 internships
							(I)Awards for
			 in-school studentsSubject to
			 subparagraph (A), in the case of a student receiving an award for an unpaid
			 internship that occurs during a period of enrollment at the awarding qualifying
			 educational institution, the amount of the award shall be, to the extent
			 practicable, an amount based on the higher of—
								(aa)the
			 applicable Federal minimum wage by each hour of the internship; or
								(bb)the
			 applicable State minimum wage of the State in which the institution is located
			 by each hour of the internship.
								(II)Awards for
			 students during summer and winter terms
								(aa)In
			 generalSubject to subparagraph (A), in the case of a student
			 receiving an award for an unpaid internship that occurs during a period of
			 nonattendance at the awarding educational institution, the amount of the award
			 shall, to the extent practicable, be an amount that covers reasonable cost of
			 living expenses for the student.
								(bb)Reasonable cost
			 of living expensesFor purposes of item (aa), reasonable
			 cost of living expenses shall include considerations of—
									(AA)the location of the internship;
									(BB)the length of the
			 internship;
									(CC)travel costs
			 associated with the internship;
									(DD)housing costs
			 during the duration of the internship;
									(EE)meal costs during the duration of the
			 internship; and
									(FF)whether the
			 internship is full-time or part-time.
									(ii)Paid
			 internshipsIn the case of a student receiving an award for a
			 paid internship, the amount of the award shall be determined by reducing the
			 amount such student would receive for an unpaid internship as calculated under
			 clause (i) by the amount of income that the internship will provide to the
			 student.
						(e)Awards
			 non-TaxableAn award received by a student under this section
			 shall not be considered taxable income.
			(f)Carry-Back
			 authorizedA qualifying
			 educational institution receiving a grant under this section for a fiscal year
			 may use such grant funds to make internship awards under this section prior to
			 the beginning of the fiscal year, but after the end of the previous academic
			 year.
			(g)ReportsNot later than 1 year after the date of
			 enactment of this Act and each succeeding year in which the Secretary makes
			 grants under this section, the Secretary shall submit to Congress a report
			 detailing, with regard to grants made under this section for the previous
			 academic year—
				(1)the percentage of students receiving
			 internship funds from grants under this section who, not later than 2 years
			 after graduating from a qualifying educational institution, are hired in a
			 field related to the internship for which the students received such
			 funds;
				(2)the number of
			 qualifying educational institutions receiving grants under this section;
				(3)the categories of
			 qualifying educational institutions (such as 4-year public institutions, 4-year
			 private, nonprofit institutions, 2-year public institutions, and 2-year
			 private, nonprofit institutions) receiving grants under this section;
				(4)the number of
			 students receiving internship funds from grants under this section, and the
			 degrees such students are pursuing;
				(5)the number of paid
			 internships, and the number of unpaid internships, funded by such
			 grants;
				(6)the locations of internships funded by such
			 grants;
				(7)the number of students who used internship
			 funds awarded under this section to complete an internship more than 60 miles
			 from the qualifying educational institution that made such award or that
			 required the students to temporarily relocate for the duration of the
			 internship; and
				(8)the types of internships (such as full-time
			 summer internships, part-time summer internship, or part-time semester
			 internships) completed by students receiving awards funded by such
			 grants.
				(h)RegulationsThe
			 Secretary shall prescribe such regulations as may be necessary to carry out
			 this section, including regulations that provide guidance to qualifying
			 educational institutions on how to determine whether an internship meets the
			 requirements of subclauses (I) through (III) of subsection
			 (i)(1)(F)(vi).
			(i)DefinitionsFor
			 purposes of this section:
				(1)Eligible
			 studentThe term
			 eligible student means a student who—
					(A)is a full-time or
			 half-time student (as such terms are defined in section 668.2 of title 34, Code
			 of Federal Regulations (or a successor regulation));
					(B)is eligible for a Federal Pell Grant under
			 section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a et seq.);
					(C)is enrolled at a qualifying educational
			 institution in a program of study that leads to an associate’s or bachelor’s
			 degree;
					(D)if the student has accepted an internship
			 during a period of nonattendance at a qualifying educational
			 institution—
						(i)demonstrates that the student is planning
			 to re-enroll at such institution for the next period of enrollment at such
			 institution by registering for such period of enrollment at the institution or
			 accepting the institution’s offer of admittance for such period of enrollment;
			 and
						(ii)will be eligible
			 for a Federal Pell Grant under section 401 of such Act (20 U.S.C. 1070a et
			 seq.), for such period of enrollment;
						(E)has not, while pursuing the same degree
			 that such student is currently pursuing, previously received an award that
			 included funds granted under subsection (a) to a qualifying educational
			 institution; and
					(F)has received an official internship offer,
			 as defined by the Secretary in regulations, for an internship that—
						(i)is
			 located within the United States;
						(ii)in a case in which the internship employs
			 (as defined under section 3(g) of the Fair Labor Standards Act (29 U.S.C.
			 203(g)) the student, meets the requirements of such Act (29 U.S.C. 201 et
			 seq.);
						(iii)is
			 a full-time summer internship, a part-time summer internship, or a part-time
			 semester internship;
						(iv)is
			 not less than 4 weeks in duration, and is not greater in duration than the
			 shorter of—
							(I)the length of a
			 standard academic period at the qualifying educational institution; or
							(II)in the case of an internship that occurs
			 during a period of nonattendance at the awarding qualifying educational
			 institution, 10 weeks, or in the case of an internship that occurs during a
			 period of attendance at the awarding qualifying educational institution, 12
			 weeks;
							(v)is—
							(I)an unpaid
			 internship; or
							(II)a paid internship
			 that, according to the determination of the qualifying educational institution,
			 without an award under this section such student would otherwise be unable to
			 afford participating in such internship; and
							(vi)is
			 determined by the qualifying educational institution to be an internship
			 that—
							(I)is of good and
			 reputable quality;
							(II)affords adequate
			 educational or skill-building opportunities; and
							(III)is reasonably associated with the student’s
			 course of study at a qualifying educational institution.
							(2)Full-timeThe
			 term full-time, when used with respect to an internship, shall
			 be defined by the Secretary in regulations.
				(3)Qualifying
			 educational institutionThe
			 term qualifying educational institution has the meaning given
			 the term institution of higher education in section 101(a) of
			 the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
				(4)Part-timeThe term part-time, when
			 used with respect to an internship, shall be defined by the Secretary in
			 regulations.
				(5)Period of
			 nonattendenceThe term
			 period of nonattendence, when used with respect to a student,
			 means a period during which the student is not enrolled at a qualifying
			 educational institution, including a summer or winter term.
				(6)SecretaryThe
			 term Secretary means the Secretary of Education.
				
